Citation Nr: 1103088	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-16 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for cystic acne.

2.  Entitlement to service connection for residuals of keloid 
removal.

3.  Entitlement to service connection for a right hip disability 
secondary to service-connected residuals of a right knee injury, 
status-post anterior cruciate ligament reconstruction (right knee 
disability).

4.  Entitlement to service connection for a right ankle 
disability secondary to right knee disability.

5.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from November 1987 to June 1988 
and from January 2004 to January 2006.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South Carolina 
(RO), which granted service connection for a right knee 
disability, with the assignment of a 10 percent evaluation 
effective January 13, 2006, and denied service connection for 
cystic acne, keloid removal, and right ankle and hip disabilities 
on a secondary basis.  The Veteran timely appealed the rating 
assigned for her right knee disability and the denials of service 
connection.

The issues of service connection for cystic acne, keloid removal, 
a right hip disability, and a right ankle disability are REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate her claim for an initial evaluation in excess of 10 
percent for her service-connected right knee disability; and she 
has otherwise been assisted in the development of her claim.

2.  Range of motion of the right knee was from 0 to 135 degrees 
on examination in March 2006 and from 0 to 125 degrees on 
examination in December 2006.
CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
service-connected right knee disability are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260-5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).



Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the 
Veteran in February 2006, prior to adjudication, informing her of 
the requirements needed to establish entitlement to service 
connection.  Service connection was subsequently granted for a 
right knee disability by rating decision in June 2006.  

Although the Veteran was not notified of the requirements to 
establish entitlement to an increased rating until a December 
2006 letter, the VA General Counsel has held that 38 U.S.C.A. § 
5103(a) does not require VA to provide notice of the information 
and evidence necessary to substantiate newly raised or 
"downstream" issues, such as the claims for increased 
compensation following the initial grant of service connection 
for a disability, in response to notice of its decision on a 
claim for which VA has already given the appropriate section 
5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The 
appropriate notice has been given in this case with respect to 
the increased rating claim.

In accordance with the requirements of VCAA, the above-noted 
letters informed the Veteran what evidence and information she 
was responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
medical evidence was subsequently added to the claims file after 
the letters.
In compliance with the duty to notify the Veteran of what 
information would substantiate her claim, the Veteran was 
informed in a March 2006 letter on disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in March and December 2006.

The Board concludes that all available evidence that is pertinent 
to the claims decided herein has been obtained and that there is 
sufficient medical evidence on file on which to make a decision 
on the claim.  The Veteran has been given ample opportunity to 
present evidence and argument in support of her claim.  The Board 
additionally finds that general due process considerations have 
been complied with by VA.  See 38 C.F.R. § 3.103 (2010).


Analysis of the Claim

The Veteran was granted service connection for right knee 
disability by rating decision in June 2006 and assigned a 10 
percent rating effective from January 13, 2006.  The Veteran 
timely appealed the assigned rating.  

The Veteran contends that the service-connected disability at 
issue is more severely disabling than is reflected by the 
currently assigned rating.  Because the right knee disability is 
not shown to manifest the symptomatology required for a higher 
rating under the rating schedule, and VA is obligated to only 
apply the applicable rating schedule to disability rating claims, 
the claim for a rating in excess of 10 percent for right knee 
disability will be denied.  Massey v. Brown, 7 Vet. App. 204 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 
(2010).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  

In considering the severity of a disability it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service connection 
has already been established, and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, where the Veteran is appealing the initial assignment of 
a disability rating, as in this case, the severity of the 
disability is to be considered during the entire period from the 
initial assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection of 
parts of the system, to perform the normal working movements of 
the body with normal excursion, strength, speed, coordination, 
and endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective innervation, or 
other pathology, or may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2010).

38 C.F.R. § 4.45 provides that factors of disability involving a 
joint reside in reductions of its normal excursion of movements 
in different planes of motion and therefore, inquiry will be 
directed to such considerations as weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); excess fatigability; and 
incoordination (impaired ability to execute skilled movements 
smoothly).  38 C.F.R. § 4.45 (2010).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain "on 
use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

In the selection of diagnostic codes assigned to disabilities, 
injuries will generally be represented by the number assigned to 
the residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; if 
the rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2010).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  One diagnostic 
code may be more appropriate than another based on such factors 
as an individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 
(1993).

Diagnostic Code 5256 provides that favorable ankylosis of either 
knee warrants a 30 percent evaluation.  Ankylosis is considered 
to be favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  A 
40 percent evaluation requires that the knee be fixed in flexion 
at an angle between 10 degrees and 20 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5256 (2010).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 12 
Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

Diagnostic Code 5257 provides ratings for impairment of the knee 
that includes recurrent subluxation or lateral instability. 
Slight recurrent subluxation or lateral instability of the knee 
is rated 10 percent disabling; moderate recurrent subluxation or 
lateral instability of the knee is rated 20 percent disabling; 
and severe recurrent subluxation or lateral instability of the 
knee is rated 30 percent disabling. 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2010).

Diagnostic Code 5258 grants a 20 percent evaluation for 
dislocation of semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5258 (2010).

Diagnostic Code 5259 grants a 10 percent evaluation for removal 
of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2010).

Diagnostic Code 5260, limitation of flexion of the leg, provides 
a noncompensable rating if flexion is limited to 60 degrees, a 10 
percent rating where flexion is limited to 45 degrees, a 20 
percent rating where flexion is limited to 30 degrees, and a 
maximum 30 percent rating if flexion is limited to 15 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  

Diagnostic Code 5261, limitation of extension, of the leg 
provides a non-compensable rating if extension is limited to five 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating if 
limited to 20 degrees, a 40 percent rating if limited to 30 
degrees, and a 50 percent rating if limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, 
Plate II (2010) (showing normal flexion and extension as between 
0 degrees and 140 degrees).  

Under Diagnostic Code 5262, a 40 percent is assigned for nonunion 
of the tibia and fibula with loose motion and requiring a brace; 
a 30 percent rating is assigned for malunion with marked knee or 
ankle disability and a 20 percent is assigned for moderate knee 
or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2010).

The Veteran complained on VA evaluation in March 2006 of right 
knee pain on weight bearing that worsened when she had to walk 
for more than 15 minutes.  However, she said that she was able to 
accomplish all required tasks of her job as a police officer, and 
her activities of daily living were not impaired.  

On physical examination, motion of the right knee was from 0 to 
135 degrees pain free.  She had normal posture and gait.  There 
was no swelling, deformity, or lateral instability.  There were 
no additional limitations due to pain, fatigue, weakness, or lack 
of endurance.  X-rays of the right knee showed status-post 
anterior cruciate ligament repair.  The diagnosis was 
postsurgical repair of ligament tears of the right knee with good 
functional results but recurrent pain.  

An MRI of the right knee in October 2006 revealed mild narrowing 
of the joint space medially; orthopedic screws were present from 
the anterior cruciate ligament repair.

Private treatment records for October and November 2006 reveal 
range of motion of the right knee from 0 to 130 and 0 to 135 
degrees.  Strength in the right quadriceps and hamstrings was 
3+/5 in October; in November quadriceps strength was 4+/5 and 
hamstring strength was 4/5.  

The Veteran complained on VA evaluation in December 2006 of 
increased pain `in the right knee since the last evaluation.  She 
had changed jobs and now was assigned to law enforcement at a 
school, which required her to walk around two campuses.  She used 
a knee brace.  She said that she was unable to lunge or squat and 
was unable to walk more than 15 minutes without pain.  She 
complained of flare ups every other day lasting all day with no 
additional activity restrictions.  Physical examination of the 
right knee did not reveal any warmth, tenderness, instability, or 
significant crepitus.  She walked without a limp using no 
assistive device.  Range of motion was from 0 to 125 degrees with 
pain.  Right hip and ankle strength was 5/5.  There was no 
additional limitation on repetitive motion.  The diagnosis was 
right knee anterior cruciate ligament repair.

Because the medical evidence shows that motion of the right knee 
was from 0 to at least 130 degrees on orthopedic examinations in 
2006, an evaluation in excess of 10 percent is not warranted for 
the right knee disability under Diagnostic Code 5260 or 5261 
during the appeal period.  A higher evaluation would require 
limitation of extension to more than 10 degrees or limitation of 
flexion to less than 45 degrees.  

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257.  In this 
case, however, there is no medical evidence of joint instability.  
See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 
7 Vet. App. 36 (1994) (Observing that it is the Board's 
responsibility to evaluate the probative value of all evidence 
presented).  Consequently, a separate compensable evaluation is 
not warranted for instability of the right knee under Diagnostic 
Code 5257.   

As neither limitation of flexion or extension of the right knee 
is severe enough to warrant a compensable evaluation under the 
rating schedule, a higher rating is not warranted for this knee 
disability based on VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004), 
which involves rating compensable limitation of flexion and 
extension of the leg as separate disabilities under Diagnostic 
Codes 5260 and 5261.  

As previously noted, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements 
and 38 C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board finds that the medical evidence does not show knee 
symptomatology that, based on the factors noted in DeLuca, 
38 C.F.R. § 4.40, and 38 C.F.R. § 4.45, more nearly approximates 
the criteria for an evaluation in excess of 10 percent rating for 
limitation of flexion or extension of the leg under Diagnostic 
Codes 5260 and 5261.  In fact, when examined by VA in March and 
December 2006, there was no additional limitation of motion on 
repetitive testing.  

As there is no evidence of ankylosis, dislocation of semilunar 
cartilage, or malunion of the tibia and fibula, an evaluation in 
excess of 10 percent is also not warranted under another 
diagnostic code for the knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5258, 5262.

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a 3-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board must then determine if the evidence is credible, or worthy 
of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing 
that once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible).  The third 
step of this inquiry requires the Board to weigh the probative 
value of the proffered evidence in light of the entirety of the 
record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Pertinent to a claim for an increased rating, lay testimony is 
competent when it  describes symptoms, which supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (holding that, in general, for the need for a VA 
examination to arise, a claimant would only need submit his 
competent testimony that symptoms, reasonably construed as 
related to the service-connected disability, have increased in 
severity since the last evaluation.).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the 
Board has the "authority to discount the weight and probative 
value of evidence in light of its inherent characteristics in its 
relationship to other items of evidence"). 

In this case, the Veteran is competent to report her knee 
symptoms, which include pain and difficulty walking.  While her 
complaints are competent evidence, they have been considered in 
evaluating the knee disability at issue; however, VA evaluations 
have not shown the severity required for a higher schedular 
rating, as discussed above.  

Ordinarily, the Schedule will apply unless there are exceptional 
or unusual factors, which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2010).  

The schedular evaluations in this case are not inadequate.  
Ratings in excess of those assigned are provided for certain 
manifestations of each of the service-connected disorders at 
issue, but the medical evidence reflects that those 
manifestations are not present in this case.  See 38 C.F.R. § 4.1 
(2010).

The medical findings do not indicate that the Veteran's right 
knee disability causes "marked" interference with employment.  
In fact, despite her complaints, the Veteran appears able to work 
full time.  There is also no evidence of frequent periods of 
hospitalization due to this service-connected disorder.  
Consequently, the Board finds that the criteria for referral for 
the assignment of an extraschedular evaluation for the right knee 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995). 

As the preponderance of the evidence is against the increased 
rating claim denied above, the benefit-of-the-doubt doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An initial evaluation in excess of 10 percent for right knee 
disability is denied.  


REMAND

The evidence on file does not include an entrance or separation 
evaluation for the Veteran's second period of service from 
January 2004 to January 2006.

When the Veteran was examined by VA in December 2006, the 
diagnoses included right hip tendonitis and right ankle strain.  
However, there is no nexus opinion on whether the Veteran 
currently has a right hip and/or right ankle disability that is 
etiologically related to her service-connected right knee 
disability.

Although the Veteran entered service with a 3 cm keloid on the 
left earlobe, there is subsequent medical evidence of keloid 
scars on both ears.  A keloid scar was noted in service in 
October 2005, and it was reported on VA evaluation in March 2006 
that the Veteran had had keloids removed from both ears and 
continued to have a small recurrence on the right ear.  However, 
there is no nexus opinion on whether the Veteran currently has a 
keloid scar that was caused or aggravated by service.

Although the Veteran said on VA evaluation in March 2006 that she 
had had recurrent cystic acne for years, there is no notation of 
cystic acne until May 2004, which is during service.  She has 
taken Accutane, which appeared to have helped her skin condition.  
It is unclear from the record, however, whether the Veteran 
continues to have cystic acne and, if so, whether it is causally 
related to service.

Based on the above, the Board finds that additional development 
is warranted prior to Board adjudication of the issues of service 
connection for cystic acne, residuals of keloid removal, right 
hip disability, and right ankle disability.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the Veteran 
has an obligation to report for that examination.

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be 
requested whenever VA determines, as in this case, that there is 
a need to verify the nature and etiology of a disability.  See 
also 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated her for cystic acne, keloids, a 
right hip disability, and/or a right ankle 
disability since December 2006, which is 
the most recent medical evidence on file.  
After securing the necessary authorization, 
the AMC/RO must attempt to obtain copies of 
any pertinent treatment records identified 
by the Veteran that have not been 
previously secured.  If VA is unsuccessful 
in obtaining any medical records identified 
by the Veteran, it must inform the Veteran 
of this and provide her an opportunity to 
submit copies of the outstanding medical 
records.  
2.  The AMC/RO will attempt to obtain, and 
associate with the claims file, the 
entrance and separation evaluation reports 
for the Veteran's second period of service 
from January 2004 to January 2006.  If one 
or both of these reports are unavailable, 
a written record of the attempts made to 
obtain them will be added to the claims 
file.

3.  After the above has been completed, 
the AMC/RO must arrange for examination of 
the Veteran by an appropriate health care 
provider to determine the nature and 
etiology of any current right hip and/or 
right ankle disability.  The claims folder 
should be made available and reviewed by 
the health care provider prior to the 
evaluation.  The following considerations 
will govern the evaluation:

a. The claims folder and a copy 
of this remand will be made 
available to the examiner for 
review in conjunction with the 
opinion, and the examiner must 
specifically acknowledge receipt 
and review of these materials in 
any report generated.  

b. After reviewing the claims 
file and examining the Veteran, 
the examiner must provide an 
opinion on whether the Veteran 
currently has a right hip and/or 
right knee disability that was 
caused or aggravated beyond 
normal progression by her 
service-connected right knee 
disability.

c. In all conclusions, the 
examiner must identify and 
explain the medical basis or 
bases, with identification of 
the evidence of record.  If the 
examiner is unable to make a 
determination without resorting 
to mere speculation, he/she 
should so state.  

d. If the reviewer responds to 
the above inquiry that he/she 
cannot so opine without resort 
to speculation, the AMC/RO will 
attempt to clarify whether there 
is evidence that must be 
obtained in order to render the 
opinion non-speculative and to 
obtain such evidence.  

Any necessary tests or studies must be 
conducted, and all clinical findings will 
be reported in detail.  The report 
prepared must be typed.

4.  The AMC/RO must also arrange for 
examination of the Veteran by an 
appropriate health care provider to 
determine the nature and etiology of any 
current cystic acne and/or residuals of 
keloid removal.  The claims folder should 
be made available and reviewed by the 
health care provider prior to the 
evaluation.  The following considerations 
will govern the evaluation:

a. The claims folder and a copy 
of this remand will be made 
available to the examiner for 
review in conjunction with the 
opinion, and the examiner must 
specifically acknowledge receipt 
and review of these materials in 
any report generated.  

b. After reviewing the claims 
file and examining the Veteran, 
the examiner must provide an 
opinion on whether the Veteran 
currently has cystic acne and/or 
any residual of keloid removal 
that was caused or aggravated 
beyond normal progression by any 
incident of her active service.  

c. In all conclusions, the 
examiner must identify and 
explain the medical basis or 
bases, with identification of 
the evidence of record.  If the 
examiner is unable to make a 
determination without resorting 
to mere speculation, he/she 
should so state.  

d. If the reviewer responds to 
the above inquiry that he/she 
cannot so opine without resort 
to speculation, the AMC/RO will 
attempt to clarify whether there 
is evidence that must be 
obtained in order to render the 
opinion non-speculative and to 
obtain such evidence.  

Any necessary tests or studies must be 
conducted, and all clinical findings will 
be reported in detail.  The report 
prepared must be typed.


5.  Thereafter, the AMC/RO will review the 
claims file and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  See 38 
C.F.R. § 4.2 (If the findings on an 
examination report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).

6.  The AMC/RO will notify the Veteran that 
it is her responsibility to report for the 
above examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of a claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for the 
aforementioned examination(s), 
documentation needs to be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

7.  Thereafter, the AMC/RO will consider 
all of the evidence of record and re-
adjudicate the Veteran's claims for service 
connection for cystic acne and residuals of 
keloid removal, as well as the secondary 
service connection claims for right hip and 
right ankle disabilities.  If any of the 
benefits sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of the 
case ("SSOC").  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to 
comply with all due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

The RO and the Veteran are advised that the Board is obligated by 
law to ensure that the RO complies with its directives, as well 
as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


